     Case 1:17-cv-00547-ECM-SMD Document 20 Filed 07/14/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

BRYANT ANDERSON, # 277744,                        )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                ) CIVIL ACT. NO. 1:17-cv-547-ECM
                                                  )            (WO)
KARLA WALKER JONES, et al.,                       )
                                                  )
       Respondents.                               )

                         MEMORANDUM OPINION and ORDER

       Now pending before the Court is the Recommendation of the Magistrate Judge that

the petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 be denied and this case

be dismissed with prejudice. (Doc. 17). On July 6, 2020, the Petitioner filed a motion for

an extension of time to file objections (doc. 18) and on the same date, filed objections to

the Recommendation. (Doc. 19). The Court will grant the motion for an extension of time

to file objections and has considered the Petitioner’s objections.

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions de novo. 28 U.S.C. § 636(b)(1). The

district court “may accept, reject, or modify the recommended disposition; receive further

evidence; or resubmit the matter to the magistrate judge with instructions.” Fed. R. Civ.

P. 72(b)(3). De novo review requires that the district court independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990). See also United States v. Gopie, 347 F. App’x 495, 499 n.1 (11th Cir.

2009). However, objections to the Magistrate Judge’s Report and Recommendation must
     Case 1:17-cv-00547-ECM-SMD Document 20 Filed 07/14/20 Page 2 of 2



be sufficiently specific in order to warrant de novo review. See Macort v. Prem, Inc., 208

F. App’x 781, 783-85 (11th Cir. 2006). Otherwise, a Report and Recommendation is

reviewed for clear error. Id.

       In his objections, the Petitioner simply objects to the Report and Recommendation

without any specificity and without stating the bases for his objections. See Doc. 19. He

reiterates the claims presented in his petition but does not point to any error by the

Magistrate Judge. Consequently, the Petitioner’s objections are reviewed for clear error,

and the Court finds that they are due to be overruled. The well-reasoned Recommendation

of the Magistrate Judge effectively address all of the Petitioner’s claims. Accordingly,

upon an independent review of the file in this case, and for good cause, it is

       ORDERED as follows that:

       1.     the Petitioner’s motion for an extension of time (doc. 18) is GRANTED.

       1.     the Petitioner’s objections are OVERRULED;

       2.     the Recommendation of the Magistrate Judge (doc. 17) is ADOPTED;

       3.     the petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied;

              and

       4.     this case is DISMISSED with prejudice.

       A final judgment will be entered.

       DONE this 14th day of July, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
